UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6919



CRAIG R. ROBERTS,

                                              Plaintiff - Appellant,

          versus


JIM RUBENSTEIN; WILLIAM S. HAINES; ROY WHITE,

                                             Defendants - Appellees,

          and


CORRECTIONAL MEDICAL SERVICES (CMS); WEST
VIRGINIA    DEPARTMENT     OF    CORRECTIONS;
HUTTONSVILLE CORRECTIONAL CENTER, Individually
and in their official capacities,

                                                          Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CA-01-281-2)


Submitted:   September 26, 2002            Decided:   October 8, 2002


Before LUTTIG and MICHAEL, Circuit Judges. and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Craig R. Roberts, Appellant Pro Se. George John Joseph, George
Anthony Metz, Jr., BAILEY & WYANT, P.L.L.C., Charleston, West
Virginia; Charles Patrick Houdyschell, Jr., WEST VIRGINIA DIVISION
OF CORRECTIONS, Charleston, West Virginia; Robert H. Sweeney, Jr.,
JENKINS FENSTERMAKER, P.L.L.C., Huntington, West Virginia; Edward
Joseph McNelis, III, Joseph Patrick Callahan, John David McChesney,
RAWLS & MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Craig R. Roberts appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.             We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Roberts v. Rubenstein, No. CA-01-281-2 (S.D.W. Va. May 10, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2